THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account W Wells Fargo New DirectionsSM Core Variable Annuity Wells Fargo New DirectionsSM Access Variable Annuity Wells Fargo New DirectionsSM Access 4 Variable Annuity Supplement dated February 1, 2010 to the May 1, 2004 Prospectus Effective February 2, 2010, the LVIP Money Market Fund (the “Fund”), a series of the Lincoln Variable Insurance Products Trust, will be available as an investment option under your Wells Fargo New DirectionsSM variable annuity contract. Your investment will be made into the Standard Class of the Fund. The fees and expenses associated with the Fund are outlined in the Fund’s prospectus which is included in this mailing. The investment objective of the Fund is high current income and preservation of capital. The investment adviser for the Fund is Lincoln Investment Advisors Corporation.For additional information about the Fund, please refer to the Fund’s prospectus. In addition, the Wells Fargo Advantage VT Money Market Fund and the Evergreen VA
